Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to continuation application no. 16/460,288 dated 07/02/2019, now Patent no 10,977,479, which claims benefit to provisional application no 62/694,829 dated 07/06/2018, and claims benefit to continuation application PCT/US19/40275, dated 07/02/2019.

Preliminary Amendment
Applicant submitted a preliminary amendment on 3/10/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 62-75, 77-90, 92-105, 107-120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claim 62-Claim 75, the claim recites the following, each of which renders the claim indefinite:

Claim 62-Claim 75 are be dependent on cancelled claims (unclear antecedent basis).

With respect to Claim 77-Claim 90, the claim recites the following, each of which renders the claim indefinite:

Claim 77-Claim 90 are be dependent on cancelled claims (unclear antecedent basis).

With respect to Claim 92-Claim 105, the claim recites the following, each of which renders the claim indefinite:

Claim 92-Claim 105 are be dependent on cancelled claims (unclear antecedent basis).

With respect to Claim 107-Claim 120, the claim recites the following, each of which renders the claim indefinite:

Claim 107-Claim 120 are be dependent on cancelled claims (unclear antecedent basis).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 61-120 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-60 of prior U.S. Patent No. 10,977,479. This is a statutory double patenting rejection.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Chennubhotla et al (U.S. Patent Pub. No. 2018/0204085).
Chukka et al (U.S. Patent Pub. No. 2017/0103521).
Sarkar et al (U.S. Patent Pub. No. 2017/0323148).
Jain et al (U.S. Patent Pub. No. 2015/0317537), 
Yip et al (U.S. Patent Pub. No. 2020/0258223).

Chennubhotla teaches graph-theoretic segmentation methods for segmenting histological structures in H&E stained images of tissues. The method relies on characterizing local spatial statistics in the images. Also, a method for quantifying intra-tumor spatial heterogeneity that can work with single biomarker, multiplexed, or hyperplexed immunofluorescence (IF) data. The method is holistic in its approach, using both the expression and spatial information of an entire tumor tissue section and/or spot in a TMA to characterize spatial associations.
Chukka teaches a method for identifying biomarker-positive tumor cells is disclosed. The method includes, for example, reading a first digital image and a second digital image into memory, the first and second digital image depicting the same area of a first slide; identifying a plurality of nuclei and positional information of said nuclei by analyzing the light intensities in the first digital image; identifying cell membranes which comprise the biomarker by analyzing the light intensities in the second digital image and by analyzing the positional information of the identified nuclei; and identifying biomarker-positive tumor cells in said area, wherein a biomarker-positive tumor cell is a combination of one identified nucleus and one identified cell membrane that surrounds the identified nucleus.
Sarkar teaches the present disclosures relates to a method of detecting, classifying, and counting dots in an image of a tissue specimen comprising detecting dots in an image of the tissue sample that meet criteria for absorbance strength, black unmixed image channel strength, red unmixed image channel strength, and a difference of Gaussian threshold, wherein the detected dots correspond to in situ hybridization signals in the tissue samples; classifying the detected dots as belonging to a black in situ hybridization signal or to a red in situ hybridization signal; and calculating a ratio of those dots belonging to the black in situ hybridization signal and those belonging to the red in situ hybridization signal
 Jain teaches methods and apparatuses for analyzing digital pathology images are provided. The methods and apparatuses may provide estimates of staining intensity and proportion score in regions of interest within an image. Digital pathology images may be scored according to these metrics. The methods and apparatuses disclosed herein utilize various predetermined thresholds, parameters, and models to increase efficiency and permit accurate estimation of characteristics of a stained tissue sample.
Yip teaches a generalizable and interpretable deep learning model for predicting biomarker status and biomarker metrics from histopathology slide images is provided.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665